FILED
                              NOT FOR PUBLICATION                           JAN 04 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AHMED ZAKY HUSSEIN BARAKAT,                       No. 10-72496

               Petitioner,                        Agency No. A077-305-078

  v.

ERIC H. HOLDER, Jr.,                              MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ahmed Zaky Hussein Barakat, a native and citizen of Egypt, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings and review de novo legal questions, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      In concluding that Barakat failed to show he was targeted on account of a

political opinion, the BIA found that Barakat was targeted because of personal

vendetta not because “he opposed or exposed any government corruption.”

(emphasis in the original). The record does not compel a contrary result. See

Hasan v. Ashcroft, 380 F.3d 1114, 1120 (9th Cir. 2004) (“‘[T]he salient question’

in determining whether the act of whistleblowing is political is whether it was

‘directed toward a governing institution, or only against individuals whose

corruption was aberrational.’”); see also INS v. Elias-Zacarias, 502 U.S 478, 481

(1992) (to reverse agency decision the evidence must compel a different

conclusion). Accordingly, Barakat’s asylum claim fails.

      Because Barakat has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the BIA’s finding that Barakat

has not demonstrated he was tortured in Egypt or that it is more likely than not he

will be tortured if he returns to Egypt. See Mamouzian v. Ashcroft, 390 F.3d 1129,


                                          2                                   10-72496
1139 (9th Cir. 2004); see also Eneh v. Holder, 601 F.3d 943, 948 (9th Cir. 2010)

(without intention to torture, even “inadequate access to medicine” in “deplorable

prison conditions” is insufficient to establish eligibility for CAT relief). Therefore,

Barakat’s CAT claim also fails.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-72496